Exhibit 12 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES Ratios of Earnings to Fixed Charges (in thousands, except ratios) Nine Months Ended Ended September 30 Earnings before income (losses) from equity investees (1) Add : Distributed income of unconsolidated joint ventures Amortization of previously capitalized interest Interest expense Interest portion of rent expense 1,154 879 Earnings available for fixed charges Fixed charges: Interest expense Capitalized interest and capitalized amortization of debt issue costs 87 Interest portion of rent expense Total fixed charges Ratio of earnings to fixed charges (1) Earnings beforelosses from equity investees and noncontrolling interest for the nine months ended September 30, 2009 includes: a $10.5 million gain on early extinguishment of debt from an exchange offer of common shares for convertible debt; a $31.5 million gain on acquisition of previously held unconsolidated joint venture interest and a $5.2 million impairment charge related to a property held and used.For the nine months ended September 30, 2008, earnings before income from equity investees and noncontrolling interest contained an $8.9 million loss on early termination of two US treasury rate lock agreements. TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES Ratios of Earnings to Combined Fixed Chargesand Preferred Dividends (in thousands, except ratios) Nine Months Ended Ended September 30 Earnings before income (losses) from equity investees (1) Add : Distributed income of unconsolidated joint ventures Amortization of previously capitalized interest Interest expense Interest portion of rent expense 1,154 879 Earnings available for fixed charges and preferred dividends Fixed charges: Interest expense Capitalized interest and capitalized amortization of debt issue costs 87 Interest portion of rent expense Total fixed charges Preferred dividends Total fixed charges and preferred dividends Ratio of earnings to fixed charges and preferred dividends (1) Earnings beforelosses from equity investees and noncontrolling interest for the nine month ended September 30, 2009 includes: a $10.5 million gain on early extinguishment of debt from an exchange offer of common shares for convertible debt; a $31.5 million gain on acquisition of previously held unconsolidated joint venture interest and a $5.2 million impairment charge related to a property held and used.For the nine months ended September 30, 2008, earnings before income from equity investees and noncontrolling interest contained an $8.9 million loss on early termination of two US treasury rate lock agreements.
